Citation Nr: 1614472	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-34 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for bilateral shin splints.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel











INTRODUCTION

The Veteran had active military service from August 1986 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a September 2010 rating decision of the VA RO in Cleveland, Ohio.  Jurisdiction over the Veteran's claims folder currently resides with the RO in Baltimore, Maryland.

In June 2015, this matter was remanded for further development, to include a contemporaneous VA examination.  In the previous remand, the Board observed that the only issue currently before the Board was the initial compensable rating for bilateral shin splints.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Throughout the entire appeal period the Veteran's bilateral shin splints are not manifested by malunion or nonunion of the tibia and fibula or associated functional impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code (Code) 5262 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With regard to the bilateral shin disability, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for bilateral shin splints was granted and an initial noncompensable rating was assigned in the September 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations for his claim, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained. 

The Veteran was afforded a VA examination in March 2010 and, most recently in December 2015 to address the severity of his service-connected bilateral shin splint disability.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examinations with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Finally, the Board finds that there was substantial compliance with the June 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in the June 2015 remand directed the AOJ to obtain any outstanding VA or private treatment records, and schedule the Veteran for an examination in order to assess the current severity of the disability.  Finally, the AOJ was to issue a supplemental statement of the case (SSOC) with full citation to all relevant diagnostic codes to include Code 5262.  The Veteran did not respond to November 2015 request from the AOJ for him to submit additional evidence, to include private treatment records.  VA treatment records dated from September 2012 to December 2015 have been obtained and associated with the claims file.  Additionally, although the records did not show any treatment or increase in severity for the Veteran's bilateral shin splints, pursuant to the June 2015 remand, the Veteran was afforded an adequate VA examination in December 2015.  Further, the AOJ issued an SSOC in December 2015 that included the all relevant diagnostic codes.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that he is entitled to an initial compensable disability rating for bilateral shin splints.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection for bilateral shin splints is July 24, 2009.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes, however, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's bilateral shin splints have been rated under Diagnostic Code 5262 as 0 percent disabling.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Code 5262 (2015).  

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Code 5262 (2015).

VA treatment records dated from February 2010 to November 2015 show no specific complaints or treatment for bilateral shin splints.  

During the March 2010 VA examination, the Veteran reported bilateral knee pain that was aggravated by kneeling, running, and prolonged standing.  He indicated that he relieved his pain by icing, elevation, and rest.  Physical examination of the lower extremities was essentially unremarkable, to include normal x-rays of the knees.  Bilateral shin splints were diagnosed, and the examiner indicated that such were related to service.  Based on the March 2010 VA examination, as noted, service connection was granted for bilateral shin splints and a noncompensable rating was assigned.

As the Veteran indicated in his July 2011 notice of disagreement that he continues to have pain due to his shin splints, and in light that it had been five years since the Veteran's service-connected shin splints were last examined, the Board remanded the issue in June 2015 for a contemporaneous examination.

During December 2015 VA examination, the Veteran reported that his shin splints impair his ability to run.  He indicated that while he has lost no time from work within the past 12 months, the disability has caused him in the past to have increased tardiness, increased absenteeism, as well as impaired mobility.  Bilateral knee range of motion was 0 to 130 degrees; there was no noted pain, there was no evidence of weight bearing, there was no crepitus, the Veteran was able to perform three repetitive testings without additional function loss or range of motion.  Muscle strength testing was normal.  There was no ankylosis in either knee.  There was no instability in either knee and stability testing was normal in both knees.  The examiner noted the Veteran's history of bilateral shin splints (medial tibial stress syndrome); however, he noted that the condition did not affect range of motion of the knees or ankles.  The examiner further found that there was no additional impairment of the Veteran's bilateral lower extremities.


After a careful and thorough review of all the medical and lay evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's bilateral shin splints under Code 5262.  

The criteria under Code 5262 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The criteria under Diagnostic Code 5262 provide compensable ratings for different levels of knee or ankle disability only if malunion or nonunion of the tibia and fibula is present.  See 38 C.F.R. § 4.71a, Code 5262.  There is no evidence of record that the Veteran has malunion or nonunion of the tibia and fibula.  Because the objective medical evidence does not show any malunion or nonunion of the tibia and fibula, the Board finds that a compensable rating for residuals of right tibia fracture is not warranted under Code 5262.

The Board has also considered the applicability of Diagnostic Code 5257, which contemplates impairment of the knee with recurrent subluxation or lateral instability; Code 5260, which contemplates limitation of flexion of the leg; Diagnostic Code 5261, which contemplates limitation of extension of the leg; and Diagnostic Code 5271, which contemplates limited motion of the ankle.  However, there is no evidence of subluxation or lateral instability of either knee or limitations in the range of motion of the knees, legs, or ankles.  Indeed, the December 2015 VA examination noted no instability of either knee, and range of motion was 0 to 130 degrees in both knees, even after repetitive testing (notably normal range of motion is 0 to 140 degrees).  Additionally, there was no evidence of moderate or marked ankle disability.  As noted, the examiner found that other than the bilateral shin splints, there was no additional impairment to the lower extremities.  Thus, these Codes are not available to the Veteran.

The Board further finds as the noncompensable rating for bilateral shin splints reflects the greatest level of severity during the entire appeal period, stage ratings for this disability is not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected bilateral shin splint disability.  In this regard, as noted, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain, or witnessing difficulty with movement.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his bilateral shins, and the Board finds that the statements by the Veteran are credible. 

The Board notes, however, again, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's VA examination reports.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral shin splint disability with the established criteria found in the Rating Schedule.  In the present case, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Other than pain, the Veteran has no objective manifestations of his bilateral shin splint disability.  The Veteran does not have any malunion or nonunion of either tibia or fibula, limitations in range of motion of the knees or ankles, subluxation, instability, or arthritis as confirmed by x-ray.  Therefore, the Veteran's subjective complaints are encompassed within the 0 percent ratings.

The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  There has been no marked interference with employment or frequent hospitalization due to the disability.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his bilateral shin splint disability.  Therefore, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran is currently employed.  Therefore, no further consideration with regards to TDIU is necessary.
In sum, the Board finds that the preponderance of the evidence is against a compensable initial rating for the Veteran's bilateral shin splints.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for an initial compensable rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral shin splints is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


